DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s response after final action filed January 19, 2022. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 2 and 16 were canceled. Claims 1, 3-15, and 17-20 are now renumbered as claims 1-18 are pending.

RESPONSE TO ARGUMENTS
5.	The electronic terminal disclaimer filed on November 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US patent application # 16/724,557 (Pg. Pub US 2021/0119978 A1) has/have been reviewed and accepted. The terminal disclaimer has been recorded.
	
ALLOWABLE SUBJECT MATTER
	6.	Claims 1, 3-15, and 17-20 are allowed over prior art of record.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
7.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
8.	Prior art US 2008/0285747 A1 (Kim et al.) taught “an encryption-based security protection method and apparatus are provided. The method includes generating a random key pattern table in order to allocate a plurality of random key patterns of original data to be transmitted; generating an address pattern table in order to allocate a plurality of address patterns of addresses in which the original data is stored; and generating a mapping table in order to map the plurality of random key patterns and the plurality of address patterns. The apparatus includes an address pattern table generation unit; a random key pattern table generation unit; a mapping table generation unit; and an internal memory unit which stores the address pattern table, the random key pattern table, and the mapping table.” Abstract.
Prior art US 2002/0199131 A1 (Kocin et al.) taught “The encryption devices of the CNI avionics system make use of special data encryption algorithms, including encryption "keys". When entered, the encryption algorithms are stored in semiconductor memory associated with the 
For Independent claim 1,
Since, no prior art was found to teach: “generating, by a random number generator, a random key address, wherein the random number generator generates a 12-bit random key address” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
For Independent claim 8,
Since, no prior art was found to teach: “receiving an encrypted data packet, wherein the data packet includes a random key address and encrypted data, wherein the random key address is a 12-bit random key address” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
For Independent claim 15,
Since, no prior art was found to teach: “generate a random key address, wherein the transmitter further comprises a random generator to generate a 12-bit random key address” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
For dependent claims 3-7, 9-14, and 17-20, the claims are allowed due to their dependency on allowable independent claims 1, 8, and 15.
 9.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims 1, 8, and 15 with proper motivation before the time it was effectively filed.
10.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
11.	Prior arts made of record, not relied upon: 
	Al-Ghamdi, Maimoona, Manal Al-Ghamdi, and Adnan Gutub. "Security enhancement of shares generation process for multimedia counting-based secret-sharing technique." Multimedia Tools and Applications 78.12 (2019): 16283-16310. 
	Abstract. “Secret sharing is a cryptographic tool to ensure reliable and secure access to information. Counting-based secret sharing is a new secret sharing technique that generate the preprocessing shares using simple replacements operations of specific bits. This work considers 
	US 20200252378 A1 (Nath et al.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 





/Shawnchoy Rahman/Primary Examiner, Art Unit 2438